Citation Nr: 9919866	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  93-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for residuals of smoke 
inhalation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1966 to June 1968, from 
August 1990 to May 1991, and from July 1991 to February 1992.  
He had active service in Southwest Asia from August 1991 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following a remand to the RO in 
December 1994.  

In a July 1998 rating decision, the RO granted service 
connection for hemorrhoids.  Accordingly, that issue is no 
longer in appellate status.  

In the December 1994 Board remand, the Board referred to the 
RO the issues of leishmaniasis and exposure to flies in 
connection with the veteran's service in Southwest Asia.  
From a review of the claims folder, it is unclear whether 
these issues have been addressed as instructed.  The matter 
is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Glaucoma was not noted at the veteran's entrance into 
service.  

3.  There is no clear and unmistakable evidence demonstrating 
that glaucoma existed prior to service.    

4.  Service medical records reveal a diagnosis of glaucoma 
while the veteran served on active military duty.  

5.  There is no competent medical evidence showing that the 
veteran has any chronic disability, or any objective signs or 
symptoms of a chronic disability from an undiagnosed illness, 
as a residual of smoke inhalation in service.  


CONCLUSIONS OF LAW

1.  The veteran incurred glaucoma during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  

2.  The veteran's claim of entitlement to service connection 
for residuals of smoke inhalation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records from his period of 
service from 1966 to 1968 contained no objective findings or 
subjective complaints regarding vision.  A November 1981 
reserves examination was similarly negative.  During a 
January 1986 examination for enlistment in the Army Reserves, 
defective vision noted but there were no findings related to 
glaucoma.  

In the report of a November 1989 examination for retention in 
the reserves, it was noted that a test of intraocular tension 
was to be done privately and attached to the file.  There was 
no subjective report of vision problems.  The service medical 
records failed to reveal any private intraocular pressure 
test associated with this examination.  

In October 1990, the veteran underwent an over-40 physical.  
Intraocular pressure was recorded as 17 in each eye.  Chest 
X-rays showed mild pleural thickening along the right and 
left lateral chest wall, as well as some linear density 
across the right mid-lung field.  In February 1991, the 
veteran was referred to optometry for complaints of visual 
defect or possible incorrect refraction.  Examination 
revealed intraocular pressure of 30 millimeters on the right 
and 24 millimeters on the left.  The assessment included 
probable glaucoma.  Notes from a March 1991 follow up 
revealed poor visual field.  During a March 1991 
ophthalmology consultation, the veteran related a history of 
being hit in the right eye in 1954 or 1955.  He was diagnosed 
as having severe chronic open angle glaucoma.  

The report of the May 1991 separation examination revealed no 
objective findings or subjective complaints related to 
respiratory system.  It was unclear if chest X-rays were 
taken.  Notes dated in December 1991 indicated that the 
veteran was diagnosed as having primary open angle glaucoma 
in January 1991. 

A State of Kuwait Ministry of Public Health report of an 
ophthalmic examination, dated in November 1991 was to the 
effect that the veteran had been diagnosed with glaucoma in 
January 1991.

The report of the December 1991 separation examination 
included examiner's notes stating that glaucoma was picked up 
during the entrance physical examination in August 1990.  
There were no physical findings related to problems with the 
respiratory system.  No chest X-rays done.  On the 
accompanying report of medical history, the veteran reported 
that he was exposed to smoke from burning oil and that he 
suffered an illness in the theater.  Reported medical history 
consisted of eye trouble, hearing loss, and severe tooth or 
gum trouble only.  Additional hand-written notes by the 
examiner stated that glaucoma picked up on entrance physical 
examination and existed prior to service.  

In the veteran's March 1992 claim, he asserted that glaucoma 
was found during an examination performed while serving in a 
reserve unit.  He also contended that he had problems with 
smoke while serving in Saudi Arabia.  

In July 1992, the RO received copies of the veteran's service 
medical records, including records from reserve and active 
duty through February 1992, from the Department of the Army, 
Headquarters, 3220th U.S. Army Garrison.       

The veteran was afforded a VA general medical examination in 
April 1992 for evaluation of his claims.  He related that he 
was exposed to smoke from burning oil wells on a daily basis 
when he served in the Kuwait area.  He had glaucoma.  
Physical examination was negative for any abnormality.  Chest 
X-rays were normal.  The diagnosis included chronic glaucoma 
and history of smoke inhalation.  

The veteran also presented for a VA ophthalmologic 
examination in April 1992.  He related a history of glaucoma.  
The diagnosis after examination was chronic open angle 
glaucoma, right eye visual field loss, and advanced glaucoma 
on the right.  

VA outpatient medical records dated from June 1991 generally 
showed continued monitoring and treatment of glaucoma.  Notes 
of visits to the medical clinic on several occasions through 
1993 were negative for respiratory complaints or objective 
findings of respiratory abnormalities.  

Pursuant to the Board's remand, the RO requested from the 
veteran specified private medical records and requested from 
the veteran and the service department copies of his complete 
service medical records.  In May 1995, in response to the 
RO's inquiry about the private intraocular testing noted in 
the November 1989 examination, the veteran stated that in 
1989 he had only a simple eye examination.  The glaucoma was 
discovered in February 1991.  In a July 1995 statement 
submitted in response to a request for a list of all eye 
examinations, veteran listed examinations performed in 
service in 1991 and at VA facilities only.  An October 1997 
letter from the Department of the Army, U.S. Army Reserve 
Personnel Center, indicated that the veteran's service 
records were not on file at that facility.  In April 1998, 
the RO was informed that the 3220th U.S. Army Garrison had no 
records for the veteran.        

Pursuant to the Board's remand, the veteran was afforded a VA 
ophthalmologic examination in August 1996.  Glaucoma was 
diagnosed in February 1991 on a routine examination for 
blurry vision.  He denied any history of trauma or other 
known ocular disease.  Examination yielded an impression of 
bilateral glaucoma, mixed mechanism glaucoma on the right.  
The examiner commented that the veteran presented a clinical 
picture of longstanding and progressive glaucoma that 
typically is present over a period of many years.  Without 
previous examinations, it was impossible to date the onset of 
glaucoma.  Most glaucoma had no symptoms and was found only 
on specific examination.  The veteran gave no history of 
symptoms.  

VA outpatient medical records dated from March 1996 showed 
continued monitoring and treatment of glaucoma.  The records 
were negative for any history of any respiratory problems or 
related objective physical findings.  

The veteran was afforded a VA general medical examination in 
August 1998 in connection with a separate claim.  He denied 
any shortness of breath, chest pain, or nocturnal dyspnea.  
Physical examination was negative for respiratory findings.     

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection generally requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record 
shows that the veteran currently has a disorder that was 
chronic in service or was shown in service with continuing 
symptomatology thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, 38 U.S.C.A. § 1117 provides for additional 
compensation for Persian Gulf veterans suffering from a 
chronic disability resulting from an undiagnosed illness that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1998).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).   

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Glaucoma

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  

After reviewing the record, the Board is also satisfied that 
all reasonable attempts have been made to secure the 
veteran's complete service medical records and to otherwise 
comply with development as instructed in the December 1994 
remand.  

After a careful review of the claims folder, the Board finds 
that there is no evidence to support the conclusion that 
glaucoma existed prior to service.  It was noted during the 
December 1991 separation examination that glaucoma was found 
during the August 1990 entrance examination.  Despite its 
efforts, the RO has been unable to secure a copy of that 
examination.  However, a review of the October 1990 
examination finds no mention of glaucoma.  The February 1991 
referral to optometry does not mention any previous history 
of glaucoma.  In fact, there is no reference to glaucoma 
until the February 1991 optometric examination.  The Board 
also notes that the August 1996 VA examiner opined that it 
was essentially impossible to date the onset of the veteran's 
glaucoma.  Considering all of the available service medical 
records and the opinion of the VA examiner, the Board cannot 
conclude that the veteran's glaucoma existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Because the glaucoma did not exist prior to service, the 
Board must find that the disorder was incurred in service.  
The initial diagnosis was offered in February 1991, while the 
veteran was serving on active duty.  It is a chronic disorder 
from which the veteran continues to suffer.  Accordingly, the 
Board finds that the evidence supports entitlement to service 
connection for glaucoma.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b).   

Residuals of Smoke Inhalation

The veteran asserts that he was exposed to smoke during 
service in the Persian Gulf.  For purposes of determining 
whether the claim is well grounded, the Board assumes the 
truthfulness of this assertion.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21. 

However, upon review of the claims folder, the Board finds 
that the veteran's claim for service connection for residuals 
of smoke inhalation is not well grounded.  The first 
requirement of any claim is a medical diagnosis of a current 
disability.  Epps, 126 F.3d at 1468.  In the case of claims 
related to Persian Gulf service evaluated under 38 U.S.C.A. § 
1117, a well grounded claim requires objective indications of 
a chronic disability resulting from an undiagnosed illness or 
combination of illnesses manifested by one or more signs or 
symptoms.  38 C.F.R. § 3.317(a)(1).  A well grounded claim 
also requires medical evidence of a relationship between the 
claimed disorder and active military service.  Epps, 126 F.3d 
at 1468.  In this case, both of these requirements are 
lacking.  That is, the evidence does not show, and in fact 
the veteran does not allege, that he has any currently 
diagnosed medical disability or any objective signs or 
symptoms of a chronic disability from an undiagnosed illness 
as a result of smoke inhalation in service.  Absent such 
evidence, the veteran's claim for service connection for 
residuals of smoke inhalation cannot be well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for residuals of smoke inhalation, he should 
submit medical evidence that shows: 1) that he has some 
diagnosed disability or objective signs or symptoms of a 
chronic disability from a undiagnosed illness, and 2) that 
the disability or signs and symptoms of a chronic disability 
from an undiagnosed illness is related to smoke inhalation in 
service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 
  

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
glaucoma is granted. 

Entitlement to service connection for residuals of smoke 
inhalation is denied. 



		
	RENÉE M. PELLETIER		
	Member, Board of Veterans' Appeals

 

